1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                                   Case No. 20cr548-MMA
12                                                 Plaintiff,
                                                                 ORDER DENYING
13   v.                                                          DEFENDANT’S MOTION TO
                                                                 REVOKE DETENTION ORDER
14   FRANCISCO JAVIER LARES-SANCHEZ,
15                                              Defendant.       [Doc. No. 15]
16
17            Defendant Francisco Javier Lares-Sanchez is charged in a single-count Information
18   with being a removed alien found in the United States, in violation of 8 U.S.C. § 1326(a).
19   See Doc. No. 9. On January 22, 2020, United States Magistrate Judge Ruth Bermudez
20   Montenegro ordered Defendant detained for the pendency of these proceedings due to the
21   serious risk that Defendant would flee if released on bond. See Doc. No. 2. On April 1,
22   2020, Defendant moved for reconsideration and requested Judge Montenegro set a
23   $30,000 personal appearance bond with a 10% cash deposit, to be signed by his U.S.
24   citizen common law wife. See Doc. No. 13. Defendant argued in primary part that the
25   ongoing coronavirus outbreak and accompanying “heightened risk of infection change
26   the detention calculus.” Id. at 9. 1
27
28   1
         Citations to electronically filed documents refer to the pagination assigned by the CM/ECF system.

                                                          1
                                                                                                  20cr548-MMA
1           The government opposed the motion, which Judge Montenegro denied. See Doc.
2    No. 14. Specifically, Judge Montenegro noted Defendant’s criminal and immigration
3    history and determined that “[e]ven in these challenging times and extraordinary
4    circumstances” Defendant’s proffered bond conditions were “insufficient to ensure
5    Defendant’s presence in court.” Id. Defendant now requests that this Court review Judge
6    Montenegro’s rulings, revoke the detention order, and order Defendant released on bond
7    subject to his proffered bond condition. 2 See Doc. No. 15.
8           A district court has jurisdiction to review, amend, or revoke a magistrate judge’s
9    detention order pursuant to 18 U.S.C. § 3145(b). The magistrate judge’s order is
10   reviewed de novo and the district court is not required to adopt any factual findings made
11   by the magistrate judge. See United States v. Koenig, 912 F.2d 1190, 1193 (9th Cir.
12   1990).
13          A defendant is properly detained pending trial if “no condition or combination of
14   conditions will reasonably assure the appearance of the person” at future proceedings. 18
15   U.S.C. § 3142(e)(1). In making this determination, courts must consider the factors set
16   forth in section 3142(g), including, as relevant here, the defendant’s “physical and mental
17   condition.” Id. § 3142(g)(3)(A).
18          The Court has conducted the requisite de novo review and considered the parties’
19   positions as well as the applicable statutory factors. The Court declines to revoke Judge
20   Montenegro’s detention order. The coronavirus outbreak and its impact on local and
21   regional detention facilities are relevant concerns but are not dispositive in this case.
22   Defendant has not demonstrated that he suffers a health condition warranting special
23   consideration, or that conditions at his current place of confinement have affected his
24   physical or mental health in a manner that substantially alters the Court’s calculus.
25
26
     2
      Defendant has waived his right to personally appear at a hearing on this matter, see Doc. No. 15 at 15,
27   and the Court finds a hearing unnecessary. The Court must determine this matter “promptly,” 18 U.S.C.
     § 3145(b), and the parties’ positions are set forth in eloquent detail in the current record. See Doc. Nos.
28   13, 15.

                                                          2
                                                                                                   20cr548-MMA
1    Moreover, the Court finds that Defendant poses a serious flight risk, which is not
2    sufficiently ameliorated by his proposed bond conditions. See generally 18 U.S.C. §
3    3142(e)(1).
4          Accordingly, the Court DENIES Defendant’s motion to revoke Judge
5    Montenegro’s detention order.
6          IT IS SO ORDERED.
7    DATED: April 6, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                     20cr548-MMA
